      Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 1 of 14



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                    :
LAW OFFICES OF MARK J.
MUFFOLETTO, LLC                     :

     v.                             :    Civil Action No. DKC 21-116

                                    :
AMERICAN RECOVERY SERVICE
INCORPORATED                        :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this action

raising breach of contract and related common law claims is

Plaintiff’s motion to remand.           For the following reasons, the

motion will be granted.

     In 2017, a “law firm” entered into a contract with Defendant

American Recovery Service, Inc. (“ARSI”). That contract contained

a forum selection clause that provides that any claim by the law

firm against ARSI will be decided in the state courts of Maryland.

Plaintiff, Law Offices of Mark J. Muffoletto, LLC (“MJM”), claims

to be the law firm, or its successor, and filed suit in the Circuit

Court for Howard County.    Defendant, which disputes that Plaintiff

is the successor or has any right to enforce the contract, removed

the case to this court.      Defendant claims to have the right to

remove the state court action to this court despite the forum

selection clause, based on its contention that Plaintiff is not a

party to the contract.
             Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 2 of 14



I.       Procedural History

         In December 2020, Plaintiff filed suit in the Circuit Court

for Howard County, Maryland.             The first amended complaint alleges

1)   a       breach    of   contract   based     on   the   “Forwarding   Attorney

Agreement” as “MJM is the successor to A&M,”1 2) unjust enrichment,

3) quantum meruit, and 4) negligence.                 (ECF No. 3).

         Defendant removed the case based on diversity of citizenship

jurisdiction.           It states that the forum selection clause within

the “Forwarding Attorney Agreement” does not apply as “MJM is

simply not the successor of A&M.”                (ECF No. 1).     Defendant also

filed a motion to dismiss for failure to state a claim as to all

four counts, arguing that neither privity nor a “common law duty

of care” existed between Plaintiff and ARSI to support these

claims.          (ECF No. 11).     Defendant filed a counterclaim alleging

“actual fraud” and seeking a declaratory judgment that the MJM “is

not a party to, or a successor to a party to, the Forwarding

Attorney Agreement . . . such that ARSI does not owe any duties”

to it, “now or going forward.”                 If the Agreement is nonetheless

found to apply, it seeks a declaration in the alternative that

§ 11.3 of the Agreement “prohibits the assertion of an attorney’s

lien and limits any compensation.” (ECF No. 12).




         1
       “A&M” refers to Amos & Muffoletto, LLC, or Amos, Muffoletto
& Mack, LLC.
                                           2
      Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 3 of 14



      On February 3, 2021, Plaintiff filed a motion to remand.               It

does not refute that diversity would otherwise exist, but argues

that Defendant “waived its right to remove . . . via the forum

selection clause in the Forwarding Attorney Agreement” and that

“there are no instances of fraud, as purported by ARSI” that would

bar this clause from applying.       (ECF No. 14).

II.   Standards of Review

      To   resolve   the   motion   to       remand,   the   applicability   and

validity of the forum selection clause must be assessed.                     In

diversity cases, the Fourth Circuit has applied the relevant state

law for evaluating the applicability of a forum selection clause,

which in Maryland is the same as the federal standard.                See Koch

v. Am. Online, Inc., 139 F.Supp.2d 690, 693 (D.Md. 2000) (citing

Eisaman v. Cinema Grill Sys., Inc., 87 F.Supp.2d 446, 448 (D.Md.

1999)).    This court has previously explained that standard:

            Generally, a remand to state court is
            appropriate where the court either lacks
            subject matter jurisdiction over the case or
            due to some defect in the removal process.
            See 28 U.S.C. § 1447(c) (motion to remand
            based on lack of subject matter jurisdiction
            may be brought “at any time before final
            judgment,” while a motion “on the basis of any
            defect other than subject matter jurisdiction
            must be made within 30 days after filing of
            the notice of removal”). Motions to remand on
            the basis of a forum-selection clause,
            however, are based on neither lack of
            jurisdiction nor any defect.     As the Ninth
            Circuit explained in Kamm v. ITEX Corp., 568
            F.3d 752, 756 (9th Cir. 2009):


                                         3
Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 4 of 14



          A forum selection clause operates
          outside of the various requirements
          for removal specified in [28 U.S.C.]
          §§ 1441–1453. The existence of such
          a clause does not render removal
          “defective” as we have understood
          that term in our cases decided
          under § 1447(c). Instead, a forum
          selection clause is similar to other
          grounds      for      not    exercising
          jurisdiction over a case, such as
          abstention in favor of state court
          jurisdiction      under    Younger    v.
          Harris, 401 U.S. 37, 91 S.Ct. 746,
          27 L.Ed.2d 669 (1971), and related
          abstention cases, or a refusal to
          exercise supplemental jurisdiction
          and a resulting remand to state
          court under 28 U.S.C. § 1367(c).
          The Supreme Court has explicitly
          held    that     remands     based    on
          abstention and a refusal to exercise
          supplemental jurisdiction are not
          covered    by     §   1447(c).       See
          Quackenbush      v.     Allstate    Ins.
          Co., 517 U.S. 706, 711–12, 116 S.Ct.
          1712,    135     L.Ed.2d     1    (1996)
          (abstention); Carnegie–Mellon Univ.
          v. Cohill, 484 U.S. 343, 355 n. 11,
          108 S.Ct. 614, 98 L.Ed.2d 720 (1988)
          (supplemental        jurisdiction); see
          also Kircher       v.    Putnam    Funds
          Trust, 547 U.S. 633, 640, 126 S.Ct.
          2145,    165    L.Ed.2d     92    (2006)
          (discussing      Quackenbush     without
          stating that it is no longer good
          law following the 1996 amendment
          of § 1447(c)).

    See also Foster v. Chesapeake Ins. Co.,
    Ltd., 933 F.2d 1207, 1212 n. 7 (3d Cir. 1991)
    (“A forum selection clause does not oust a
    court of subject matter jurisdiction, and
    abstention is, of course, predicated on the
    notion that while the federal court has
    subject jurisdiction, it should decline
    to exercise it.”) (internal citation omitted;

                              4
      Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 5 of 14



            emphasis in original)). Thus, as a prudential
            matter, federal courts should give effect to
            a valid and enforceable forum-selection
            clause, despite the fact that the case was
            properly removed.

            Courts considering remand motions in this
            context   have   uniformly   conducted    their
            analyses in terms of whether a given forum-
            selection clause constitutes a waiver of the
            right to remove. See, e.g., Yakin v. Tyler
            Hill Corp., 566 F.3d 72, 76 (2[]d Cir. 2009)
            (“To the extent that a forum selection clause
            binds diverse parties by its express terms to
            a specific jurisdiction that is not federal,
            it waives a statutory right to remove.”);
            Global Satellite Communication Co. v. Starmill
            U.K. Ltd., 378 F.3d 1269, 1272 (11th Cir. 2004)
            (“forum selection clause may constitute a
            waiver of a defendant’s right to remove an
            action to federal court.”).     In determining
            whether a party has contractually waived its
            right to remove, courts should use “‘the same
            benchmarks of construction and, if applicable,
            interpretation as it employs in resolving all
            preliminary contractual questions.’” Welborn
            v. Classic Syndicate, Inc., 807 F.Supp. 388,
            391 (W.D.N.C. 1992) (quoting Foster, 933 F.2d
            at 1215 n.15).

Ruifrok v. White Glove Rest. Servs., LLC., No. DKC 10-211, 2010 WL

4103685, at *1-*2 & n.4 (Oct. 18, 2010) (citing Gilman v. Wheat,

First Sec., Inc., 345 Md. 361, 371–78 (1997)).

     Ordinarily, the burden is on the removing party to establish

the propriety of removal, including subject matter jurisdiction.

Bartels ex rel. Bartels v. Saber Healthcare Group, LLC, 880 F.3d

668, 680 (4th Cir. 2019).       As noted above, however, the forum

selection    clause   has   nothing     to   do   with   subject   matter

jurisdiction. “Thus, in the removal context, an enforceable forum-

                                    5
      Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 6 of 14



selection clause essentially operates as an affirmative defense to

removal — subject matter exists, but the forum-selection clause

effects a waiver of the defendant’s right to ask the court to

exercise that jurisdiction.       The party asserting an affirmative

defense bears the burden of proving it . . . .”               Id. at 81.

Plaintiff must do so by the preponderance of the evidence.             Pfohl

v. Saber Healthcare, LLC, 784 Fed.Appx. 137, 140 (4th Cir. 2019).

III. Analysis

     It is undisputed that ARSI is an original signatory to the

“Forwarding Attorney Agreement” (“the Agreement”), which contains

the forum selection clause in question, and that this clause is

mandatory.   Defendant’s only arguments against its enforcement are

that Plaintiff is not a signatory and that it committed “fraud” by

representing a change in legal entities as a mere name change; it

argues the latter invalidates any attempt by Plaintiff to modify

the contract or, by extension, enforce the provision in question.

      “A forum-selection clause is ‘prima facie valid and should

be enforced unless enforcement is shown by the resisting party to

be “unreasonable” under the circumstances.’”       Pee Dee Health Care,

P.A. v. Sanford, 509 F.3d 204, 213 (4th Cir. 2007) (quoting In M/S

Bremen v. Zapata Off–Shore Co., 407 U.S. 1, 10 (1972)).           “Choice

of forum and law provisions may be found unreasonable if (1) their

formation was induced by fraud or overreaching; (2) the complaining

party ‘will for all practical purposes be deprived of his day in

                                    6
        Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 7 of 14



court’ because of the grave inconvenience or unfairness of the

selected forum; (3) the fundamental unfairness of the chosen law

may deprive the plaintiff of a remedy; or (4) their enforcement

would     contravene       a   strong     public   policy    of     the   forum

state.”     Belfiore v. Summit Fed. Credit Union, 452 F.Supp.2d 629,

633 (D.Md. 2006) (quoting Allen v. Lloyd's of London, 94 F.3d 923,

928 (4th Cir. 1996)).

        Here, the question of whether Plaintiff is a legal successor

to the “law firm” need not be firmly resolved because, even if it

is not, it may rely on and enforce the forum selection clause in

this instance.          Nearly all the courts that have encountered the

issue raised by Defendant have ruled that “a non-signatory to a

contract containing a forum selection clause may enforce the forum

selection clause against a signatory when the non-signatory is

‘closely related’ to another signatory.”            Magi XXI, Inc. v. Stato

della Citta del Vaticano, 714 F.3d 714, 723 (2d Cir. 2013); accord

EverBank Comm. Fin., Inc. v. Neighbors Glob. Holdings, LLC, No.

2:17-3356 (WJM), 2017 WL 5598216, at *2 (D.N.J. 2017); see also

Liles v. Ginn-La West End, Ltd, 631 F.3d 1242 (11th Cir. 2011)

(reasoning    by    analogy    to    arbitration   clauses   and    allowing   a

nonsignatory       to    enforce    a   forum-selection   clause    against    a

signatory    on    equitable       estoppel   grounds);   Adams    v.   Raintree

Vacation Exch., LLC, 702 F.3d 436, 439 (7th Cir. 2012) (collecting

cases that use the “closely related” standard to determine if a

                                          7
       Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 8 of 14



nonparty may enforce or be bound by a forum-selection clause and

noting, “A forum selection clause is sometimes enforced by a

company that is under common ownership.”); but cf. In re: Howmedica

Osteonics Corp., 867 F.3d 390, 407 & n.13 (3d Cir. 2017) (citing

Dayhoff, Inc. v. H.J. Heinz Co., 86 F.3d 1287, 1293-97 (3d Cir.

1996)) (“We have held, however, that a forum selection clause ‘can

be enforced only by the signator[y] to [the] agreement[]’”).

      The utility of a forum-selection clause is furthered when a

rather expansive view of who can enforce it applies.          “[W]here the

alleged conduct of the nonparties is closely related to the

contractual relationship, a range of transaction participants,

parties and nonparties, should benefit from and be subject to forum

selection clauses.”      Magi XXI, 714 F.3d at 722 (quoting Holland

Am. Line Inc. v. Wärtsilä N. Am., Inc., 485 F.3d 450, 456 (9th Cir.

2007).   In Peterson v. Evapco, Inc., 238 Md.App. 1, 33-47 (2018),

the Court of Special Appeals of Maryland charted the full history

of the doctrine and explained that the test centers around who is

a   “foreseeable”   complainant    of    conduct   governed   by   a   forum-

selection clause.     The court wrote, “to determine whether a non-

signatory is closely related such that application of the forum-

selection clause would be foreseeable, we look to ‘the non-

signatory’s ownership of the signatory, its involvement in the

negotiations, the relationship between the two parties and whether

the non-signatory received a direct benefit from the agreement.’”

                                     8
      Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 9 of 14



Id. at 46 (citing Carlyle Inv. Mgmt. LLC v. Moonmouth Co. SA, 779

F.3d 214, 219 (3d Cir. 2015)).

     According to his uncontradicted declaration, Mr. Muffoletto

was the managing member of the other signatory to the Agreement,

Amos, Muffoletto & Mack, LLC, as well as Amos & Muffoletto, its

later name.      MJM, the Plaintiff in this case, was formed in 2001,

and it began a relationship with ARSI in 2008.              Mr. Muffoletto

began operating under the name A&M in 2011.           In 2017, ARSI and A&M

entered into the Agreement and operated under it until June 2020.

At that point, with the departure of some of the attorneys, Mr.

Muffoletto decided to change back to MJM, and A&M effectively

ceased operations.

     Defendant admits to the contents of a June 30, 2020 email in

which Mr. Muffoletto gave express notice to ARSI that his firm was

reverting   to   its   original   name   “The   Law    Office   of   Mark   J.

Muffoletto,” asked ARSI to change its name in all its accounts,

and offered its unique Tax ID number.           (ECF No. 19) (citing ECF

No. 15-1) (filed under seal).

     Plaintiff and A&M clearly are “closely related” as that term

applies.    They both are law firms operated by Mr. Muffoletto when

doing business with ARSI.         It was foreseeable to ARSI that, in

continuing to work with Mr. Muffoletto after receiving his June

email, Plaintiff would seek to enforce the contract.



                                     9
     Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 10 of 14



     Nor     does   Defendant’s   allegation     that    the   purported

modification was induced by fraud affect enforcement of this

provision.     Judge Legg explained that once the applicability of a

forum-selection clause has been established, it is found to be

unenforceable only if it is found to be “unreasonable.”        Tech USA,

Inc. v. Evans, 592 F.Supp.2d 852, 856 (D.Md. 2009).         He wrote,

                  The   Maryland   Court  of   Appeals   in
             Gilman[,] 345 Md. [at] 361[] adopted the
             Bremen   “unreasonableness”    standard    for
             determining the validity of forum-selection
             clauses.   In so doing, the Gilman court re-
             stated the Bremen test as follows: a forum-
             selection clause is “unreasonable” if “(1) it
             was induced by fraud or overreaching, (2) the
             contractually selected forum is so unfair and
             inconvenient as, for all practical purposes,
             to deprive the plaintiff of a remedy or its
             day in court, or (3) enforcement would
             contravene a strong public policy of the State
             where the action was filed.”

Id. (emphasis added). Here Defendant puts only the first potential

form of unreasonableness at issue: a clause induced by fraud.

     Defendant’s allegation of fraud, even if true, does not have

any effect on the formation of this contract or the forum selection

clause so as to invalidate the enforcement of the latter.              The

alleged “fraud” occurred well after the creation of the contract

and the adoption of the forum selection clauses.          Any purported

“modification” to include Plaintiff explicitly as a party to the

contract is beside the point.      The clause is enforceable against




                                   10
      Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 11 of 14



Defendant by Plaintiff, Defendant waived its right to remove a

case to federal court, and the motion to remand will be granted.

IV.   Motions to Seal

      There are two pending motions to seal, one by Plaintiff and

one by Defendant.           (ECF Nos. 16 and 21).               There is a well-

established common law right to inspect and copy judicial records

and documents.       See Nixon v. Warner Commc'ns, Inc., 435 U.S. 589,

597 (1978); see also Doe v. Public Citizen, 749 F.3d 246, 265-66

(4th Cir. 2014).       Local Rule 105.11 requires the party seeking

sealing to include “(a) proposed reasons supported by specific

factual   representations       to   justify      the   sealing     and   (b)    an

explanation     why    alternatives     to   sealing       would    not   provide

sufficient protection.”         Before sealing any documents, the court

must provide notice of counsel’s request to seal and an opportunity

to    object    to    the     request    before     the     court     makes     its

decision.      See In re Knight Publi’g Co., 743 F.2d 231, 235 (4th

Cir. 1984).     Either notifying the persons present in the courtroom

or docketing the motion “reasonably in advance of deciding the

issue” will satisfy the notice requirement.               Id.    When a motion to

seal is denied, the party making the filing ordinarily will be

given an opportunity to withdraw the materials. Local Rule 105.11.

In this case, both motions lack sufficient justification, but,

because the case will be remanded, the court will only “unseal”




                                        11
        Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 12 of 14



the material to the extent it is quoted in this opinion and will

defer resolution concerning the other material.2

        Plaintiff moves to seal “Exhibits 1-8” to its motion to

remand, including the Agreement itself and numerous items of

correspondence        between    the   parties.     (ECF   No.   16,   at    1-2)

(referencing ECF No. 15) (filed under seal).               It notes that the

third       exhibit   contains    “personal   identifying    information      of

individual debtors” but that this information has already been

redacted.       (Id., at 2 n.1) (referencing ECF No. 15-2, at 4). The

exhibits are all nonetheless necessarily confidential, Plaintiff

argues, due to the Confidentiality Provision of the Agreement (ECF

No. 15, ¶ 18.6), and as the correspondence is protected under

attorney-client        privilege.       Plaintiff   argues   “There    are    no

alternatives to sealing” these exhibits as otherwise redaction of

the entire documents would be required.              Neither this contract

provision nor the attorney-client privilege prohibits disclosure

of these documents, however.

        Even setting aside the clear obstacles to the wholesale

sealing of the documents requested, particularly the Agreement on

which Plaintiff’s complaint is centrally based, disclosure of the




        2
       Several other motions are also pending and will remain for
resolution by the state court after remand. To the extent that
any exhibit not mentioned in this decision might be relevant to
those motions, the matter of sealing is best addressed by the state
court.
                                        12
     Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 13 of 14



Agreement is allowed by its express terms, “to enforce this

Agreement.”    The communications between Plaintiff and Defendant,

moreover,   are     not    protected       by   the    attorney-client     privilege

either.     “As a general rule, a client may waive the attorney-

client    privilege       either    expressly     or    by    implication.      .   .    .

[I]mplied waiver occurs where a litigant puts the substance of a

confidential      communication       at    issue     in     the   litigation   or      by

selective disclosure.”         Elat v. Emandopngoubene, No. PWG-11-2931,

2013 WL 1146205, at *4 (D.Md. Mar. 18, 2013).                  Here both exceptions

apply, as Defendant relies on explicit reference to numerous

correspondence between itself and Plaintiff in its opposition to

the motion to remand and other filings, while nevertheless invoking

the privilege as to a single email in its own motion to seal,

discussed more fully below.               (See, e.g., ECF No. 12, ¶¶ 20-21,

25); (compare with ECF No. 21).

     This scenario is analogous to a Washington state court case

highlighted    by    the    Court    of     Appeals     of    Maryland:   Pappas        v.

Holloway, 114 Wash.2d 198 (1990).               See Parler & Wobber v. Miles &

Stockbridge, 359 Md. 671, 699 (2000).                 In Pappas, an attorney sued

his former client for unpaid attorney’s fees and the client

countersued for malpractice.               To allow the client to invoke the

attorney-client privilege in that case would have meant a “manifest

injustice,” the Maryland court explained, because it would have

“depriv[ed] the attorney of the means of obtaining or defending

                                           13
     Case 1:21-cv-00116-DKC Document 27 Filed 03/19/21 Page 14 of 14



his own rights.”     Parler¸ 359 Md. at 699 (citing Pappas, 114

Wash.2d at 204).    The privilege therefore was considered waived,

as it is here.     This motion is without merit.        The portions of

those sealed documents relevant to this decision have been quoted

directly, so the exhibits themselves can remain under seal in this

court record.

     In a similar vein, Defendant moves to seal “Exhibit A” of an

affidavit from its General Counsel, attached to its opposition to

remand. It asserts it “contains communications which may be deemed

protected under the attorney-client privilege.” (ECF No. 21).          As

alluded to above, however, Defendant has put these, and other,

communications between ARSI and Plaintiff directly at issue.           In

that sense, it has implicitly waived the right to invoke the

attorney-client privilege.       This motion to seal is similarly

without merit. The relevant portions of that document are unsealed

to the extent quoted in this decision.

V.   Conclusion

     For the foregoing reasons, the motion to remand will be

granted.   The motions to seal will be denied in part and deferred

in part.   The documents in question will remain under seal in this

record except as quoted in this opinion.         A separate order will

follow.

                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge

                                   14
